Citation Nr: 0935774	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  06-20 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an effective date earlier than May 22, 
2003, for the award of a 10 percent rating for residuals of 
shell fragment wound of the back, including the issue of 
whether clear and unmistakable error (CUE) was committed in a 
June 1986 decision that assigned a noncompensable rating.

2.  Entitlement to an increased rating for residuals of shell 
fragment wound of the back, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel



INTRODUCTION

The Veteran had active military service from October 1967 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2004, May 2005, and September 
2005 rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Indianapolis, Indiana.  By the 
January 2004 decision, the RO denied a claim for a higher 
rating for shell fragment wound of the back.  In the May 2005 
rating decision, the RO assigned an increased disability 
rating of 10 percent for the Veteran's service-connected 
residuals of shell fragment wound of the back, assigning an 
effective date of May 22, 2003.  In the September 2005 rating 
decision, the RO denied the Veteran's claim for entitlement 
to an effective date earlier than May 22, 2003, for the award 
of a 10 percent rating for residuals of shell fragment wound 
of the back.  The RO addressed the question of whether clear 
and unmistakable error (CUE) was committed in a June 1986 
decision that assigned a noncompensable rating for residuals 
of shell fragment wound of the back.

Additionally, in a June 2009 informal hearing presentation, 
the Veteran's representative contended that the Veteran was 
diagnosed with headaches at an April 1986 VA examination, 
which were not addressed in the June 1986 rating decision 
that granted service connection for residuals of shell 
fragment wound of the back.  The representative argues that 
the April 1986 VA examiner's findings "may be viewed as an 
unadjudicated claim for entitlement to service connection for 
headaches, or as the existence of another [clear and 
unmistakable error] in the June 1986 rating decision."  As 
these issues have not been adjudicated by the RO, they are 
not before the Board; hence, they are referred to the RO for 
appropriate action.




FINDINGS OF FACT

1.  The RO granted service connection for residuals of shell 
fragment wound of the back in a June 1986 rating decision, 
which assigned the Veteran an initial noncompensable 
disability rating.  The Veteran did not appeal that decision.

2.  The RO's June 1986 decision represents a reasonable 
application of extant law to the facts that were then known.

3.  The Veteran filed a claim for an increased rating for his 
service-connected residuals of shell fragment wound of the 
back on May 22, 2003.

4.  Entitlement to a 10 percent rating for service-connected 
residuals of shell fragment wound of the back was not 
factually ascertainable prior to May 22, 2003.

5.  The Veteran's service-connected residuals of shell 
fragment wound of the back are manifested by a superficial 
scar that is tender to palpation; the Veteran has no 
disability of the muscles or disability of the spine that is 
related to the shell fragment wound.


CONCLUSIONS OF LAW

1.  The RO did not commit CUE when it assigned an initial 
noncompensable rating for residuals of shell fragment wound 
of the back in June 1986.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 3.105(a) (2008).

2.  An effective date earlier than May 22, 2003, for the 
award of a 10 percent rating for residuals of shell fragment 
wound of the back is not warranted.  38 U.S.C.A. § 5110 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.155, 3.400 (2008).

3.  The criteria for a rating higher than 10 percent for 
residuals of shell fragment wound of the back have not been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.7, 4.27, 4.71a (Diagnostic Codes 5235-5243), 
4.73 (Diagnostic Codes 5301-5323), 4.118 (Diagnostic Codes 
7800-7805) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000. See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009). 
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA is inapplicable to claims of 
CUE.  See, e.g., Livesay v. Principi, 15 Vet. App. 165 (2001) 
(en banc).  Thus, there is no need to address the 
requirements of the VCAA as they apply to the Veteran's 
theory of CUE.  The discussion of the VCAA that follows is 
limited to the principles that apply to the assignment of an 
effective date in the context of an increased rating claim, 
as well as to the increased rating claim itself.

In this case, the Board finds that all notification and 
development action needed to render a decision on the claims 
on appeal has been accomplished.  

Through a January 2005 notice letter, the RO notified the 
Veteran of the information and evidence needed to 
substantiate his claim for increased rating.  Through a June 
2006 notice letter, the RO notified the Veteran of the 
information and evidence needed to substantiate his claim for 
an earlier effective date.  By the June 2006 notice letter, 
the RO also provided the general criteria for assigning 
rating criteria and effective dates.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Board also 
finds that the January 2005 and June 2006 notice letters 
satisfy the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In the letters, the RO notified the 
Veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer. Additionally, the notice letters 
requested the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disability.  
Although the totality of the required notice was not provided 
until after his claims were initially adjudicated, the 
Veteran's increased rating claim was subsequently re-
adjudicated in a May 2005 rating decision, and his effective 
date claim was subsequently re-adjudicated in a May 2008 
supplemental statement of the case, thereby correcting any 
defect in the timing of the notice.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  No further 
corrective action is necessary.

The Board also notes that "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Nothing about the evidence 
or any response to the RO's notification suggests that the 
case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims on 
appeal.  The outcome of the Veteran's effective date claim 
turns, not on a medical determination, but rather on whether 
a prior adverse decision contained CUE and whether an earlier 
effective date is otherwise warranted.  There is no need for 
any additional medical examination and/or opinion.  The 
Veteran's applications for benefits are of record, as are all 
of the pertinent procedural documents and records of the 
Veteran's private and VA treatment for the period in 
question.  There is no suggestion on the current record, and 
the Veteran has not contended, that additional evidence 
relevant to these issues exists and can be procured. No 
further development action is required.

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required by 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

On the present appeal, the Veteran seeks an earlier effective 
date for the award of a 10 percent rating for his service-
connected residuals of shell fragment wound of the back.  The 
Veteran maintains that the RO committed CUE when it assigned 
him an initial noncompensable (zero percent) disability 
rating in a June 12, 1986, rating decision.  He contends in 
particular that at the time of the June 1986 decision, the RO 
had evidence that he had metal fragments retained in the 
muscles of his back, which warranted a higher rating.  The 
Veteran is also seeking an increased rating for his service-
connected residuals of shell fragment wound of the back, 
currently evaluated as 10 percent disabling.

A.  Clear and Unmistakable Error (CUE)

VA rating decisions that are not timely appealed are 
considered final and binding in the absence of a showing of 
CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) 
(2008).  CUE is a very specific and rare kind of error.  It 
is the kind of error, of fact or law, that when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  See, 
e.g., Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), 
cert. denied, 120 S. Ct. 405 (1999); Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).

To establish CUE, a claimant must show either that the 
correct facts, as they were known at the time, were not 
before the adjudicator, or that the statutory or regulatory 
provisions extant at the time were incorrectly applied.  
Russell v. Principi, 3 Vet. App. 310, 313 (1992).  Mere 
disagreement as to how the facts were weighed or evaluated is 
not CUE.  Eddy v. Brown, 9 Vet. App. 52, 57 (1996).

The Veteran contends that the RO committed CUE in the June 
1986 rating decision by failing to award a compensable 
disability rating for the service-connected residuals of 
shell fragment wound of the back.  The Veteran contends in 
particular that the RO committed CUE by failing to consider 
the evidence of the retained metal fragments in his back when 
it awarded a noncompensable rating evaluation for his 
residuals of shell fragment wound of the back.

The June 12, 1986, rating decision established service 
connection for the residuals of shell fragment wound of the 
back and assigned a noncompensable disability rating 
therefor, pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7805 
(1985).  The medical evidence available at the time of this 
decision consisted primarily of service treatment records 
showing that the Veteran had sustained a shell fragment wound 
of the back on April 17, 1968.  He was noted at the time to 
have been unable to stand immediately after the injury, and 
"after 2 days he couldn't walk alone."  However, five days 
after the injury, the Veteran was noted to be "healing 
well," with his motor skills "improving."  The service 
treatment records further show that this wound was debrided 
and the Veteran underwent delayed primary closure on April 
20, 1968.  Clinical records also note that the multiple 
fragment wounds of the back did not include artery or nerve 
involvement.  Radiological examination conducted in April 
1968 revealed a small metal fragment in the soft tissue 
adjacent to the tubercle of the left fifth rib.  A May 1968 
transfer note shows that the Veteran's "recovery from 
shrapnel wounds seemed uneventful."  Similarly, at an August 
1968 examination, the Veteran's physical examination was 
found to be essentially within normal limits.  His separation 
examination, dated in August 1968, notes only that the 
Veteran had "punctate scars over dorsal back"; no findings 
of muscle or any other disability related to the shell 
fragment wounds were noted.  

Post-service treatment records available to the RO at the 
time of the June 1986 decision reflect that the Veteran 
underwent a VA examination in April 1986.  Report of that 
examination reflects that the Veteran complained of having a 
"wounded back" due to his April 1968 shell fragment wounds.  
However, physical examination revealed "no specific medical 
disabilities."  Specifically, the examiner found the 
Veteran's skin to be within normal limits.  Neurological 
examination at the time found the Veteran to have normal 
neurologic function, although the examiner acknowledged that 
the Veteran had likely had an "episode of spinal concussion 
and shock with a paresthesia that lasted for about 2 weeks to 
4 months in recovery of the various functions.  He is 
functioning normally at the present time."  The Veteran was 
noted to have a 3 cm. scar in the midline linear, 13 cm. 
below the C-7 spine.  Radiological examination conducted at 
the time revealed small shrapnel fragments in the soft 
tissues in the back of the Veteran's chest.

Diagnostic Code 7805 provides that scars are to be rated on 
the basis of limitation of function of the part affected.  In 
applying this code to the Veteran's disability, the RO 
apparently determined in its June 1986 rating decision that 
the Veteran's back did not suffer any compensable limitation 
of function as a result of the residual scar located there.  
Indeed, there was no evidence that the Veteran suffered any 
compensable limitation of motion of his back as contemplated 
by 38 C.F.R. § 4.71a, Diagnostic Codes 5285 to 5295 (1985).

Alternatively, the Veteran could have been awarded 
compensable disability rating if the scar on his back was 
shown to be poorly nourished with repeated ulcerations or was 
objectively tender and painful.  38 C.F.R. §§ 7803, 7804 
(1985).  However, there was no evidence at that time to 
demonstrate that such symptomatology existed.

The crux of the Veteran's argument is that the shell fragment 
wound to the back constituted a muscle wound, resulting in 
muscle injury that should have been assigned a compensable 
rating under 38 C.F.R. § 4.73 (1985).   At the time of the 
RO's decision in June 1986, disabilities resulting from 
muscle injuries were classified as slight, moderate, 
moderately severe, or severe.  38 C.F.R. § 4.56(d) (1985).  
Slight muscle disability contemplated a simple wound of the 
muscle without debridement, infection, or effects of 
laceration; a service department record of a wound of slight 
severity with relatively brief treatment and return to duty; 
healing with good functional results; and no cardinal signs 
or symptoms of muscle disability.  Objectively, there would 
be a minimal scar; only slight evidence of fascial defect, 
atrophy, or impaired tonus; and no significant impairment of 
function or metallic fragments retained in muscle tissue.  
38 C.F.R. § 4.56(a) (1985).

Moderate muscle disability contemplated a through and through 
or deep penetrating wound of relatively short track from a 
single bullet, small shell, or shrapnel fragment, without the 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection; a service department 
record or other evidence of in-service hospitalization for 
the wound; and a record of consistent complaint of one or 
more of the cardinal signs and symptoms of muscle disability, 
particularly fatigue and fatigue-pain after moderate use, 
affecting the particular functions controlled by the injured 
muscles.  Objectively, there would be entrance and (if 
present) exit scars that are small or linear, indicating a 
short track of missile through muscle tissue; signs of 
moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus, and of definite weakness or 
fatigue in comparative tests.  38 C.F.R. § 4.56(b) (1985).

Moderately severe muscle disability contemplated a through 
and through or deep penetrating wound by a small high-
velocity missile, or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring; a service department record or 
other evidence showing hospitalization for a prolonged period 
for the wound; a record of consistent complaint of cardinal 
signs and symptoms of muscle disability; and, if present, 
evidence of inability to keep up with work requirements.  
Objectively, there would be entrance and (if present) exit 
scars indicating track of missile through important Muscle 
Groups; indications on palpation of moderate loss of deep 
fascia, muscle substance, or normal firm resistance of muscle 
compared with the sound side; and tests of strength and 
endurance compared with the sound side demonstrating positive 
evidence of marked or moderately severe loss.  38 C.F.R. 
§ 4.56(c) (1985).

Severe muscle disability contemplated a through and through 
or deep penetrating wound due to a high velocity missile, or 
large or multiple low velocity missiles, or multiple low 
velocity missiles, or with shattering bone fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding, and scarring; a service 
department record or other evidence showing hospitalization 
for a prolonged period for treatment of the wound; a record 
of consistent complaint of cardinal signs and symptoms of 
muscle disability, worse than those shown for moderately 
severe muscle injuries; and, if present, evidence of 
inability to keep up with work requirements.  Objectively, 
there are problems such as extensive ragged, depressed, and 
adherent scars indicating wide damage to Muscle Groups in the 
missile track; X-ray evidence may show minute multiple 
scattered foreign bodies indicating spread of intermuscular 
trauma and explosive effect of missile; palpation shows loss 
of deep fascia or muscle substance, or soft flabby muscles in 
the wound area; muscles swell and harden abnormally in 
contraction; and tests of strength, endurance, or coordinated 
movements indicate severe impairment of function when 
compared with the uninjured side.  38 C.F.R. § 4.56(d) 
(1985).

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are weakness, fatigue-pain, uncertainty of 
movement, loss of power, lowered threshold of fatigue, and 
impairment of coordination.  38 C.F.R. § 4.54 (1985).

After careful review of the relevant evidence, applicable 
regulations, the Veteran's contentions, and his 
representative's arguments, the Board finds that the RO did 
not commit CUE in its June 1986 rating decision by failing to 
assign a compensable disability rating for his service-
connected residuals of shell fragment wound of the back.  In 
evaluating the degree of severity of the muscle injury, the 
RO apparently determined that any such muscle wound was no 
worse than slight, and therefore did not merit a compensable 
rating.  (Diagnostic Codes relating to the pelvic girdle 
muscles and muscles of the spine provided or a 0 percent 
rating for slight muscle injury.  38 C.F.R. § 4.73 (1985).)  
Indeed, as was already discussed, in the RO's view, the 
Veteran's wound was superficial in nature and was considered 
a skin wound resulting in a well-healed scar that was 
noncompensable in degree.  38 C.F.R. § 4.118 (1985).  

Although the medical evidence available at the time of the 
June 1986 rating decision reveals that the Veteran's back 
wound required debridement and delayed primary closure, and 
exhibited a retained foreign body, such circumstances do not, 
in and of themselves, demand a finding that the wound 
resulted in more than slight muscle injury.  (The provisions 
of 38 C.F.R. § 4.7 required that the higher rating be awarded 
when there was a question of which of two evaluations was to 
be assigned only if the disability picture more nearly 
approximated the criteria required for the higher rating.)  
It is important to point out that the Veteran did not have 
any noticeable functional impairment such as is typical of 
"moderate" impairment of muscle tonus, like definite 
weakness or fatigue.  He did not have painful residuals and 
did not complain of fatigue-pain with use.  There was no 
evidence of fascial defect and no evidence of atrophy or of 
any impaired tonus.  The absence of such is typical of slight 
disability.  38 C.F.R. § 4.56.  Consequently, it may be said 
that the assignment of a 0 percent rating was not 
unreasonable.  It was plausible that the Veteran's disability 
more nearly approximated the criteria for "slight" 
disability.  

In short, the Board concludes that the June 1986 rating 
decision constituted a reasonable exercise of rating judgment 
under the law as it then existed, especially in light of the 
evidence suggesting that the wound to the back was more akin 
to the criteria for slight disability, well-healed and 
without functional debility.  That the Veteran would have the 
Board weigh the evidence differently in retrospect does not 
create a basis for finding CUE.  The 1986 judgment will not 
be disturbed now by finding CUE.

In that connection, the Board notes that the determinative 
question in this case is not whether it would have been 
reasonable for an adjudicator to have assigned a disability 
rating of 10 percent for the Veteran's residuals of shell 
fragment wound of the back in June 1986.  Rather, the 
question at this stage is whether, given the law extant at 
the time, and the evidence then of record, it is absolutely 
clear that a different result should have ensued.  Here, for 
the reasons stated, the Board must answer that question in 
the negative.  

B.  Earlier Effective Date

Turning to the Veteran's claim for an earlier effective date 
for the assignment of a 10 percent rating for his service-
connected residuals of shell fragment wound of the back, the 
Board notes, as discussed above, that the Veteran was 
initially awarded service connection for residuals of shell 
fragment wound of the back by a June 1986 rating decision 
effective January 31, 1986.  On May 22, 2003, the Veteran 
filed an informal claim for an increased rating. The Veteran 
was afforded VA examinations in connection with the claim in 
August 2003 and October 2003.  Based on the examination 
results, the RO denied the increased rating claim in a 
January 2004 rating decision.  In May 2005, after the Veteran 
timely filed a notice of disagreement with the January 2004 
denial, and based on the Veteran's contentions in the May 
2003 statement, the RO awarded an increase to 10 percent 
effective May 22, 2003.  Thus, the RO assigned an effective 
date for the award of the 10 percent rating as the date of 
the receipt of the claim.  The Veteran disagrees with the 
effective date that was established in the May 2005 rating 
decision.  In a May 2005 notice of disagreement, the Veteran 
contends that the effective date for the 10 percent rating 
should be January 31, 1986-the date the Veteran filed his 
initial claim for service connection for residuals of shell 
fragment wound of the back.

Generally, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  See 38 U.S.C.A. 
§ 5110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.400 (2008).  
An exception to that rule provides that the effective date of 
an award of an increase shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date.  38 U.S.C.A. § 5110(b)(2), 38 C.F.R. § 
3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125 
(1997).

The Board notes that during the pendency of the Veteran's 
appeal, VA revised 38 C.F.R. § 3.400(q).  See 71 Fed. Reg. 
52,455-457 (Sept. 6, 2006).  The amended regulation became 
effective October 6, 2006.  As revised, the provisions under 
the previous version of 38 C.F.R. § 3.400(q)(2), which 
concerned service department records, was removed.  The 
amended regulation reflects the provisions of former 
paragraph (q)(1)(ii) as new paragraph (q)(2).  This paragraph 
relates to receipt of new and material evidence received 
during an appeal period or prior to an appellate decision, or 
received after a final disallowance, which does not affect 
the Veteran's claims.  There are no other substantive changes 
to 38 C.F.R. § 3.400(q) that may have an effect on the 
Veteran's pending claim.

Thus, when addressing the effective date for an award of 
increased compensation, the Board must determine when a claim 
for increased compensation was received, and when a factually 
ascertainable increase in disability occurred.  With respect 
to the first of these determinations, the Board notes that 
once a formal claim for VA benefits has been filed, a 
subsequent informal request for increase will be accepted as 
a claim.  38 C.F.R. § 3.155(c) (2008).  Generally, the 
informal claim must identify the benefit sought.  38 C.F.R. § 
3.155(a).

Additionally, VA or uniformed services medical records may 
form the basis of an informal claim for increased benefits 
where a formal claim for service connection has already been 
allowed.  38 C.F.R. § 3.157 (2008).  Under 38 C.F.R. 
§ 3.157(b)(1), the date of outpatient or hospital examination 
or date of admission to a VA or uniformed services hospital 
will be accepted as the date of receipt of a claim.  The 
provisions of this regulation apply only when such reports 
relate to examination or treatment of a disability for which 
service connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.  Otherwise, in the case of evidence from a private 
physician, date of receipt of any record or report will be 
accepted as the date of receipt of a claim.  38 C.F.R. 
§ 3.157(b)(2).

The record shows that the Veteran filed a claim for an 
increased rating that was received by the RO on May 22, 2003.  
The RO assigned the effective date for the award of the 10 
percent rating for residuals of shell fragment wound of the 
back as the date of receipt of the May 2003 claim.  There is 
no document of record that was received or dated earlier than 
May 22, 2003, that could be construed as a claim for an 
increased rating for residuals of shell fragment wound of the 
back.  (Once a claim for compensation has been allowed or a 
claim for compensation disallowed for the reason that the 
service-connected disability is not compensable in degree, 
receipt of certain treatment records, or the date of VA or 
uniformed services outpatient or hospital examination will be 
accepted as the date or receipt of a claim; however, there is 
no indication that such records exist in the Veteran's case, 
at least none after the June 1986 rating decision and before 
the May 2003 effective date already assigned.  38 C.F.R. § 
3.157 (2008).)  The Veteran was therefore afforded the 
earliest possible effective date for the 10 percent rating 
unless it was factually ascertainable that an increase in 
disability had occurred within the year prior to the date of 
receipt of claim.  See 38 C.F.R. § 3.400(o)(2).

The May 22, 2003, statement from the Veteran is the only 
evidence of record supporting the claim for an increased 
rating for residuals of shell fragment wound of the back.  
Further, the Board finds that no medical evidence was 
received or dated between June 1986 and May 2003 that was not 
considered by the May 2005 rating decision that assigned the 
10 percent rating.  Although the Veteran currently suffers 
from a back disability that was present prior to May 2003, VA 
medical examination has found that his current back 
disability (other than a tender scar) is unrelated to his 
service-connected residuals of shell fragment wound of the 
back.  Thus, it was not factually ascertainable that the 
Veteran's residuals of shell fragment wound of the back had 
increased in disability within one year prior to May 22, 
2003.  Accordingly, because May 22, 2003, is the date of 
claim, the earliest possible effective date has been set for 
the 10 percent rating for residuals of shell fragment wound 
of the back.  Consequently, an earlier effective date is not 
warranted, and the appeal must be denied.

C.  Increased Rating 

The Veteran contends that his service-connected residuals of 
shell fragment wound of the back are more disabling than what 
is reflected by the currently assigned 10 percent disability 
rating.

Disability evaluations are determined by comparing a 
Veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3 (2008).

The Veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation has already been 
established, VA must address the evidence concerning the 
state of the disability from the time period one year before 
the claim for an increase was filed until VA makes a final 
decision on the claim.  The United States Court of Appeals 
for Veterans Claims has held that consideration of the 
appropriateness of a staged rating is required.  See Hart v. 
Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran's service-connected residuals of shell fragment 
wound of the back have been rated as 10 percent disabling 
under Diagnostic Code 7804, which addresses superficial scars 
that are painful on examination.  Relevant medical evidence 
consists of VA medical examinations conducted in August 2003 
and October 2003, as well as records of the Veteran's ongoing 
treatment with private treatment providers and at the 
Cincinnati VA Medical Center (VAMC).  Records from the 
Cincinnati VAMC reflect that the Veteran has been treated for 
ongoing complaints of pain in his back that radiates down his 
left leg; he currently carries a diagnosis of degenerative 
disc disease and bulging discs in his spine, as well as of 
radiculopathy and neuropathy of the left leg.  The Veteran 
has also received a great deal of private treatment, 
including physical therapy, to address the radiating pain in 
his back; an April 2003 private magnetic resonance imagery 
study confirms his diagnosis of middle and lower lumbar disc 
degeneration with broad bulging lumbar discs and mild central 
posterior herniation of the L5-S1 disc.  

The Board also notes that, included in the records of the 
Veteran's award of Social Security Administration (SSA) 
disability benefits is a report of examination conducted in 
July 2004.  The examiner reports that the Veteran's back pain 
is "the result of shrapnel in his back."  However, there is 
no indication in this report that the examiner's conclusion 
is based on anything other than the Veteran's reported 
history of having retained shell fragments in his back.  In 
fact, the examiner goes on to report that "[o]f note [is 
that the Veteran's] symptoms increased when he noted shrapnel 
located in his back."

Report of the August 2003 VA examination reflects that the 
examiner reviewed the Veteran's claims file and elicited a 
history from the Veteran as well as conducting physical 
examination.  The examiner noted that the Veteran complained 
of low back pain radiating into his left lower extremity and 
"intermittent scar pain" in the area of the shell fragment 
wound scars on his back.  Physical examination revealed scars 
of the left forehead and back.  The examiner noted five scars 
of the back, with a total area of approximately 2.65 square 
centimeters.  The scars were noted to be flat and of normal 
color.  One scar, located at approximately T6-T7 on the 
midline, was noted to have minimal depression.  The scars 
were all noted to be well-healed, with normal pigmentation 
and without any significant depression, keloid formation, 
fixation, contracture, subcutaneous tissue loss, tenderness, 
or alteration in sensation.  The examiner noted that the 
scars were well-obscured by normal tissue contours and were 
"somewhat difficult to identify."  

Physical examination of the Veteran further revealed no 
evidence of muscle herniation or "evidence of any muscle 
injury of any significance."  The examiner noted that 
although the Veteran experienced penetration of the 
paraspinal muscles at the time of the shell fragment wound, 
no muscles were destroyed, and there was no indication that 
any bony structures, nerves, or vascular structures were 
injured by the shell fragments.  The examiner noted that 
radiological examination confirmed some very small metal 
fragments that "appeared to be extra-thoracic and extra-
spinal."  The examiner further found no evidence or report 
of muscle fatigue or specific muscle pain and found that the 
Veteran was able to move the hip, knee, and ankle joints 
through an appropriate range of motion without difficulty.  
No significant tissue loss was noted, nor was any evidence of 
adhesions, tendon damage, muscle herniation, or bony or 
muscle tumors.  The examiner further noted that there was no 
evidence of loss of covering of the skin overlying the scars 
or of ulceration, breakdown, adherence, inflammation, edema, 
or keloid formation of the scars.  The examiner found all the 
scars to be superficial with no induration or inflexibility 
of the skin.  The examiner assigned a diagnosis, confirmed by 
radiological examination, of lumbar degenerative disc disease 
and degenerative joint disease with herniated nucleus 
pulposus and status post thoracic sprain secondary to shell 
fragment wound with retained shrapnel.  Electromyography 
study conducted in concert with the August 2003 examination 
revealed a diagnosis of sensorimotor peripheral neuropathy 
and chronic radiculopathy at the L4, L5, and S1 levels.  

Report of the October 2003 VA examination also reflects that 
the examiner reviewed the Veteran's claims file and elicited 
a history from the Veteran as well as conducting physical 
examination.  The examiner again noted the Veteran's 
complaints of low back pain radiating into his left lower 
extremity.  Physical examination again revealed healed scars 
on the back that were all noted to be superficial and not 
tender or painful.  No keloid formation, no adherence, and no 
loss of soft tissue or muscle was noted under the scars.  The 
examiner noted normal feeling over the scars, with no muscle 
herniation, no discoloration, muscle weakness, or other 
injuries.  The examiner concluded that the scars on the 
Veteran's back were "superficial and benign."  The examiner 
further noted the 0.5-inch scar on the Veteran's left 
forehead with was found to be non-tender and non-painful, 
with no indentation and no adherence of the scar.  No damage 
or loss of soft tissue or muscle mass due to the shell 
fragment wounds was noted.  The examiner concluded that the 
Veteran's degenerative disc disease and arthritis of the 
lumbar spine was not likely due to the shell fragment wounds 
the Veteran incurred while on active duty, reasoning that the 
disabilities are instead related to the normal aging process.  
In so finding, the examiner pointed out that the shell 
fragment wounds were "basically a soft tissue injury 
involving the muscles and soft tissues over the thoracic 
area," and did not involve the spine itself.  

Under Diagnostic Code 7801, scars, other than of the head, 
face or neck, that are deep or that cause limited motion 
warrant a 10 percent rating when the scars cover an area or 
areas exceeding 6 square inches (39 sq. cm.).  A 20 percent 
rating is warranted when the area or areas exceeds 12 square 
inches (77 sq. cm.).  A 30 percent rating requires an area or 
areas exceeding 72 square inches (465 sq. cm.), while a 40 
percent rating requires an area or areas exceeding 144 square 
inches (929 sq. cm.).

Under Diagnostic Code 7802, scars, other than of the head, 
face or neck, that are superficial and that do not cause 
limited motion, warrant a 10 percent rating when the scars 
cover an area or areas of 144 square inches (929 sq. cm.) or 
greater.  Diagnostic Code 7803 provides that superficial, 
unstable scars warrant a 10 percent evaluation.  A Note 
following this Diagnostic Code defines an unstable scar as 
one where, for any reason, there is frequent loss of skin 
over the scar; and defines a superficial scar as one not 
associated with underlying soft tissue damage.

Diagnostic Code 7804 provides that a 10 percent disability 
rating is warranted for a superficial scar that is painful on 
examination; and Diagnostic Code 7805 provides that a scar is 
to be evaluated based upon limitation of function of the 
affected part.

(The criteria for rating scars under Diagnostic Codes 7800, 
7801, 7802, 7803, 7804, and 7805 were changed in September 
2008.  73 Fed. Reg. 54,708-12 (Sept. 23, 2008) (effective 
from October 23, 2008).  However, the changes apply only to 
applications for benefits received by VA on or after October 
23, 2008, or to claims where a Veteran requests review under 
the new criteria.  No such request has been made in this 
case.)

Here, applying the schedular criteria to the existing facts, 
the Board finds that the Veteran's scars of the back are not 
deep, as they were not associated with any underlying soft 
tissue damage; and they are not unstable, as the August and 
October 2003 VA examiners did not find that there was any 
loss of skin over the scars of the back.  In fact, as noted 
above, the examiner noted that the Veteran's scars were well-
healed, not painful or unstable, and they did not cause 
limited motion.  As such, a 10 percent evaluation under 
Diagnostic Code 7801, 7803, or 7805 is not warranted.  The 
Veteran's scars were further found to measure 2.65 square 
centimeters total, which means that a compensable rating 
under Diagnostic Code 7802 is not warranted.  The Board 
acknowledges that the Veteran complained to the August 2003 
VA examiner of intermittent pain in the scars on his back, 
and contended in a May 2003 statement to VA that his scars 
were painful to touch.  The Board thus concludes that the 10 
percent rating currently assigned under Diagnostic Code 7804 
for superficial scarring that is painful on examination is 
proper.  The Board notes in this connection that a 10 percent 
rating is the highest available under Diagnostic Code 7804, 
and thus a higher rating under that Diagnostic Code is not 
possible.  

In addition to the assigned rating for scarring, the Board 
must consider the possible assignment of separate evaluations 
for separate and distinct symptomatology caused by the 
injury.  This is so to the extent that none of the 
symptomatology justifying an evaluation under a different 
diagnostic code duplicates or overlaps with the 
symptomatology justifying the 10 percent rating under 
Diagnostic Code 7804.  See 38 C.F.R. § 4.25 (2008); see also 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  An evaluation 
of the same disability impairment under another diagnostic 
code is pyramiding, which is to be avoided.  See 38 C.F.R. 
§ 4.14 (2008).

Further, the Board notes that the Veteran has contended on 
multiple occasions that he should receive a compensable 
rating for a muscle injury to the back caused by the shell 
fragment wounds.  The Diagnostic Codes governing injuries to 
the Muscle Groups all assign disability ratings for slight, 
moderate, moderately severe, and severe muscle injuries, with 
all relevant Diagnostic Codes assigning a noncompensable 
rating for a muscle injury found to be "slight."  38 C.F.R. 
§ 4.73, Diagnostic Codes 5301-5323 (2008).

Slight muscle disability contemplates a simple wound of the 
muscle without debridement or infection; a service department 
record of a superficial wound with brief treatment and return 
to duty; healing with good functional results; and no 
cardinal signs or symptoms of muscle disability.  
Objectively, there is a minimal scar; no evidence of fascial 
defect, atrophy, or impaired tonus; and no impairment of 
function or metallic fragments retained in muscle tissue.  
38 C.F.R. § 4.56(d)(1).

Moderate muscle disability contemplates a through and through 
or deep penetrating wound of short track from a single 
bullet, small shell, or shrapnel fragment, without the 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection; a service department 
record or other evidence of in-service treatment for the 
wound; and a record of consistent complaint of one or more of 
the cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objectively, there are entrance and (if present) 
exit scars that are small or linear, indicating a short track 
of missile through muscle tissue; and some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  38 C.F.R. § 4.56(d)(2).

Moderately severe muscle disability contemplates a through 
and through or deep penetrating wound by a small high-
velocity missile, or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring; a service department record or 
other evidence showing hospitalization for a prolonged period 
for the wound; a record of consistent complaint of cardinal 
signs and symptoms of muscle disability; and, if present, 
evidence of inability to keep up with work requirements.  
Objectively, there are entrance and (if present) exit scars 
indicating track of missile through one or more Muscle 
Groups; indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscle 
compared with the sound side; and tests of strength and 
endurance compared with the sound side demonstrate positive 
evidence of impairment.  38 C.F.R. § 4.56(d)(3).

Severe muscle disability contemplates a through and through 
or deep penetrating wound due to a high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding, and scarring; a service department 
record or other evidence showing hospitalization for a 
prolonged period for treatment of the wound; a record of 
consistent complaint of cardinal signs and symptoms of muscle 
disability, worse than those shown for moderately severe 
muscle injuries; and, if present, evidence of inability to 
keep up with work requirements.  Objectively, there are 
ragged, depressed, and adherent scars indicating wide damage 
to Muscle Groups in the missile track; palpation shows loss 
of deep fascia or muscle substance, or soft flabby muscles in 
the wound area; muscles swell and harden abnormally in 
contraction; and tests of strength, endurance, or coordinated 
movements indicate severe impairment of function when 
compared with the uninjured side.  38 C.F.R. § 4.56(d)(4).

If present, the following are also signs of severe muscle 
disability:  (a) X-ray evidence of minute, multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (b) adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (c) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (d) visible or 
measurable atrophy; (e) adaptive contraction of an opposing 
group of muscles; (f) atrophy of Muscle Groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (g) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  Id.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lower 
threshold of fatigue, fatigue-pain, impairment of 
coordination; and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).

Upon consideration of the relevant medical evidence of 
record, the Board finds that no compensable disability to any 
Muscle Group of the Veteran's back is shown.  Here, although 
the Board concedes that the Veteran has retained shell 
fragments in the thoracic region of his back, there is no 
evidence to suggest that the retained fragments have caused 
any muscle disability.  In that connection, the Board looks 
in particular to the findings of the August 2003 and October 
2003 VA examiners, who concluded specifically that the 
Veteran displayed no muscle injury "of any significance" 
and had no damage or loss of soft tissue or muscle mass of 
the back.  The Board finds that the injury from the shell 
fragments resulted in a simple wound without infection or 
prolonged debridement.  The scars are all noted to be well-
healed, and there has been no demonstration of loss of power, 
weakness, fatigue, fatigue-pain, impaired coordination, or 
uncertainty of movement.  Further, the shell fragment wounds 
did not result in a through-and-through injury or an open 
comminuted fracture, which might warrant a higher rating.  
See 38 C.F.R. § 4.56(a).  

The Board acknowledges that the Veteran has entrance wound 
scars and small retained metallic fragments but again notes 
that the August 2003 and October 2003 VA examiners concluded 
that there was no significant muscle injury or loss of muscle 
mass, and none of the cardinal signs and symptoms of muscle 
disability have been noted at any time.  Further, the Board 
notes that the Veteran's scars have been noted to be well-
healed, with no damage to muscle groups, loss of deep fascia 
or muscle tissue, sloughing of soft parts, or intermuscular 
scarring noted.  There is, further, no evidence of impairment 
of function due to the shell fragment wounds.  In that 
connection, the Board notes in particular that both the 
August 2003 and October 2003 examiners noted that the Veteran 
displayed no muscle weakness, muscle atrophy, or loss of 
muscle function due to the shell fragment wounds, assigning 
the Veteran's degenerative disc disease and associated low 
back pain instead to the natural aging process, rather than 
to the shell fragment wounds he suffered in service.  

Other signs of muscle disability were absent on examination, 
such as fascial defect, impaired tonus, or muscle atrophy.  
Even conceding the presence of retained metallic fragments in 
the soft tissue of the Veteran's back, the Board finds that 
no muscle injury has been evidenced by the VA examinations; 
thus, the Board concludes that no more than slight muscle 
disability of the Veteran's back has been shown.  See 
38 C.F.R. §§ 4.7, 4.73, Diagnostic Codes 5301-5323.  In other 
words, despite the showing of retained fragments, the 
disability picture more nearly approximates the criteria for 
slight disability.  38 C.F.R. § 4.7.  Thus, a separate 
compensable rating under the Diagnostic Codes governing 
muscle injury of the back is not warranted for any portion of 
the rating period.

The Board further finds that consideration of a separate 
rating under Diagnostic Codes 5235-5243, governing diseases 
and injuries of the spine, is not warranted, as the Veteran's 
complaints of pain in his lower back have not been shown to 
be etiologically related to his service-connected residuals 
of shell fragment wounds.  To the contrary, as discussed 
above, the Board notes that the October 2003 VA examiner 
concluded that there is no evidence that the Veteran's low 
back pain is related to his shell fragment wounds.  Rather, 
the VA examiner concluded that the pain is due to 
degenerative disc disease and arthritis of the spine, which 
the examiner attributed instead to the natural aging process.  
There was a suggestion in the August 2003 examination report 
that the Veteran was status post thoracic strain due to the 
back injury, but the October 2003 examiner did not find such 
a strain.  Moreover, the reference in August 2003 to the 
Veteran's problem as "status post" means that it was not 
then a current diagnosis, but rather was a reference to a 
historical problem.  

Further, the Board finds that a separate compensable rating 
under the diagnostic codes governing radiculopathy and 
neuropathy of the left lower extremity is not warranted.  In 
this case, the Board acknowledges that the Veteran has 
complained of radiating pain in his left lower extremity and 
has a current diagnosis of both radiculopathy and neuropathy 
but points out that the only persuasive etiological opinion 
of record-the October 2003 VA examiner-has attributed these 
disabilities to the Veteran's degenerative disc disease, not 
to his service-connected shell fragment wounds.  Thus, the 
Board finds that a separate rating for a spinal or a 
neurological disability, or a disability for functional 
impairment of the musculoskeletal system is not warranted. 

In sum, the evidence of record does not demonstrate that the 
Veteran is entitled to a higher rating under applicable 
rating criteria at any point since the filing of the instant 
claim.  The Board notes that in accordance with Hart, supra, 
staged ratings have been considered, but because there is no 
indication that, at any point during the claim period, the 
Veteran's disability was more disabling than is contemplated 
by the 10 percent rating assigned by the RO, a staged rating 
is not warranted.

The above determinations are based upon consideration of 
applicable rating provisions.  It should also be pointed out 
that there is no showing that the Veteran's residuals of 
shell fragment wound of the back has reflected so exceptional 
or unusual a disability picture as to warrant the assignment 
of any higher evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1) (2008).  The disability has been 
accurately reflected by the schedular criteria.  Without 
sufficient evidence reflecting that the Veteran's disability 
picture is not contemplated by the rating schedule, referral 
for a determination of whether the Veteran's disability 
picture requires the assignment of an extra-schedular rating 
is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-
16 (2008).

In sum, the Board finds that the claim for a higher rating 
for residuals of shell fragment wound of the back must be 
denied.  This is so for the entire rating period.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  As the 
preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  


	(CONTINUED ON NEXT PAGE)


ORDER

The Veteran's claim that VA committed CUE in a June 1986 
rating decision when it assigned an initial noncompensable 
rating for his service-connected residuals of shell fragment 
wound of the back is denied.

Entitlement to an effective date earlier than May 22, 2003, 
for the award of a 10 percent rating for residuals of shell 
fragment wound of the back is denied.

Entitlement to an increased rating for residuals of shell 
fragment wound of the back is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


